Citation Nr: 0903105	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether Dependency and Indemnity Compensation (DIC) is 
warranted on an accrued basis.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel








INTRODUCTION

The veteran had active duty service from December 1965 to 
December 1967. The veteran died in 2005, and the appellant is 
the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. The veteran died in 2005, while lawfully married to the 
appellant.

2. The appellant filed an initial and formal claim for 
service connection for DIC benefits that was received at the 
RO on September 15, 2005. 


CONCLUSION OF LAW

The criteria for the establishment of an effective date 
earlier than September 1, 2005 for the award of accrued 
benefits are not met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(c)(4)(iii) (2008). 








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159. However, the provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter. Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002). In this instance, the law is dispositive 
of the matter, and no further discussion of the duty to 
notify and assist is necessary. 

In any event, the claim is presently denied on the basis that 
the veteran or his surviving spouse did not file a claim of 
entitlement for VA benefits prior to September 2005 - a fact 
of record conceded by the appellant. In these circumstances, 
further development of the claim is not warranted. The 
appellant requests that he be afforded another physical 
examination. Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).     


Analysis

The appellant requests that she be granted an effective date 
for accrued benefits as early as the date of the veteran's 
discharge from active military duty, or the date the veteran 
was diagnosed with cancer - December 1967 or at some point in 
the 1990's, respectively. She argues that as VA has service 
connected the cause of the veteran's death, the effective 
date of compensation should be either of the dates in 
question.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that it is without 
authority to grant the appeal.  

A January 2006 rating decision granted service connection for 
the cause of the veteran's death, effective September 15, 
2005. The effective date for the grant of compensation is the 
date the appellant's claim was received. As noted above, the 
appellant conceded in her January 2007 substantive appeal 
that no prior claims for service connection were filed.. 

Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 38 
C.F.R. § 3.400 (2008). The general provision for the 
assignment of an effective date for an award of DIC benefits, 
including where service connection for the cause of the 
veteran's death has been granted, is that the effective date 
will be the date of receipt of the claimant's election for 
DIC benefits. 38 C.F.R. § 3.400(c) (4)(iii) (2008). In this 
instance, the appellant filed her claim on September 15, 2005 
and was subsequently granted DIC. The DIC benefits became 
effective September 1, 2005. The Board is without legal 
authority to grant DIC benefits prior to this date. See id. 
Therefore, the claim is denied. 

The Board has carefully considered the appellant's arguments 
in support of her claim for an earlier effective date, argued 
by her as "retroactive payment." The appellant and through 
her daughter have argued that the appellant and the veteran 
sustained excessive costs for the veteran's medical care 
throughout the course of the veteran's terminal disorder, and 
that the veteran began to be physically impaired well prior 
to diagnosis of his cancer. 

While it is very clear that the appellant believes in such 
entitlement on the grounds of essential fairness, the Board 
is bound by the law as reviewed above, and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 

It is well-settled that VA must follow all relevant laws and 
regulations. 38 U.S.C.A. § 7104(c) (West 2002). See also 
Vitarelli v. Seaton, 359 U.S. 535, 539-40 (1959); Service v. 
Dulles, 354 U.S. 363, 383-89 (1957); United States ex rel. 
Accardi v. Shaughnessy, 347 U.S. 260, 265-68 (1954); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (Board 
not free to ignore regulation adopted by VA); see also 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994) (citing 
Vitarelli, supra, for proposition that procedures must be 
provided to all similarly situated VA claimants).



ORDER

An award of accrued DIC benefits prior to September 15, 2005 
is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


